Filed Pursuant to Rule 424(b)(2) Registration No.333-171806 3,792,690 Units Accelerated Return Notes® Linked to the MSCI EAFE Index, due May 25, 2012 $10 principal amount per unit Term Sheet No. 19 Royal Bank of Canada Pricing Date Settlement Date Maturity Date CUSIP No. March 24, 2011 April1, 2011 May 25, 2012 78009M843 Accelerated Return Notes® § 3-to-1 upside exposure to increases in the level of the MSCI EAFE Index, subject to a cap of 17.85% § 1-to-1 downside exposure, with no downside limit § A maturity of approximately 14 months § Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada § No periodic interest payments § No listing on any securities exchange § ARNs are unsecured debt securities and are not savings accounts or insured deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated below under “Additional Terms” (together, the “Note Prospectus”). Investing in the ARNs involves a number of risks. There are important differences between the ARNs and a conventional debt security, including different investment risks. See “Risk Factors” on page TS-5 of this term sheet and beginning on page S-9 of product supplement ARN-3. ARNs: Are Not FDIC Insured Are Not Bank Guaranteed May Result in a Loss In connection with this offering, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) is acting in its capacity as principal for your account. None of the Securities and Exchange Commission (the “SEC”), any state securities commission, or any other regulatory body has approved or disapproved of these securities or determined if this Note Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Public offering price (1) $ 10.00 $ Underwriting discount (1) $ Proceeds, before expenses, to Royal Bank of Canada $ The public offering price and underwriting discount for any purchase of 500,000 units or more in a single transaction by an individual investor will be $9.95 per unit and $0.15 per unit, respectively. Merrill Lynch & Co. March 24, 2011 Accelerated Return Notes® Linked to the MSCI EAFE Index, due May 25, 2012 Summary The Accelerated Return Notes® Linked to the MSCI EAFE Index, due May 25, 2012 (the “ARNs”) are our senior unsecured debt securities.The ARNs are not guaranteed or insured by the Canada Deposit Insurance Corporation or the U.S. Federal Deposit Insurance Corporation or secured by collateral.The ARNs will rank equally with all of our other unsecured and unsubordinated debt, and any payments due on the ARNs will be subject to the credit risk of RBC. The ARNs provide a leveraged return for investors, subject to a cap, if the level of the MSCI EAFE Index (the “Index”) increases moderately from the Starting Value of the Index, determined on the pricing date, to the Ending Value of the Index, determined during the Maturity Valuation Period. Investors must be willing to forgo interest payments on the ARNs and be willing to accept a return that is capped or a repayment that is less, and potentially significantly less, than the Original Offering Price of the ARNs.Investors are exposed to the full downside risk of decreases in the Index level. Capitalized terms used but not defined in this term sheet have the meanings set forth in product supplement ARN-3.Unless otherwise indicated or unless the context requires otherwise, all references in this document to “we,” “us,” “our,” or similar references are to RBC. Terms of the ARNs Determining the Redemption Amount for the ARNs Issuer: Royal Bank of Canada (“RBC”) On the maturity date, you will receive a cash payment per unit (the “Redemption Amount”) calculated as follows: In this case, if the Ending Value is less than the Starting Value, you will receive a payment that is less, and possibly significantly less, than the Original Offering Price per unit. Original Offering Price: $10 per unit Term: Approximately 14 months Market Measure: MSCI EAFE Index (Bloomberg symbol: “MXEA”) Starting Value: Ending Value: The average of the closing levels of the Index on each scheduled calculation day during the Maturity Valuation Period.If it is determined that a scheduled calculation day is not a Market Measure Business Day, or if a Market Disruption Event occurs on a scheduled calculation day, the Ending Value will be determined as more fully described beginning on page S-20 of product supplement ARN-3. Capped Value: $11.785 per unit of the ARNs, which represents a return of 17.85% over the Original Offering Price. Maturity Valuation Period: May 16, 2012, May 17, 2012, May 18, 2012, May 21, 2012, and May 22, 2012 Calculation Agent: MLPF&S U.S. Tax Treatment: By purchasing an ARN, you agree with RBC, in the absence of a change in law or an administrative or judicial ruling to the contrary, to characterize your ARN as a pre-paid cash-settled derivative contract with respect to the Index,as described in more detail in the section entitled “Certain U.S. Federal Income Taxation Considerations” below. Accelerated Return Notes® TS-2 Accelerated Return Notes® Linked to the MSCI EAFE Index, due May 25, 2012 Hypothetical Payout Profile This graph reflects the hypothetical returns on the ARNs, based on the Participation Rate of 300% and the Capped Value of $11.785 (a 17.85% return).The green line reflects the hypothetical returns on the ARNs, while the dotted gray line reflects the hypothetical returns of a direct investment in the stocks included in the Index, excluding dividends. This graph has been prepared for purposes of illustration only. Your actual return will depend on the actual Ending Value and the term of your investment. Hypothetical Redemption Amounts Examples Set forth below are three examples of Redemption Amount calculations (rounded to three decimal places) payable at maturity, based upon the Participation Rate of 300%, theStarting Value of 1,697.54, and the Capped Value of $11.785 (per unit). Example 1 — The hypothetical Ending Value is 80% of the Starting Value: Starting Value: Hypothetical Ending Value: Hypothetical Redemption Amount (per unit) $8.000 Example 2 — The hypothetical Ending Value is 102% of the Starting Value: Starting Value: Hypothetical Ending Value: Hypothetical Redemption Amount (per unit) $10.600 Example 3 — The hypothetical Ending Value is 150% of the Starting Value: Starting Value: Hypothetical Ending Value: Hypothetical Redemption Amount (per unit) $11.785 (The Redemption Amount cannot be greater than the Capped Value.) Accelerated Return Notes® TS-3 Accelerated Return Notes® Linked to the MSCI EAFE Index, due May 25, 2012 The following table illustrates, for the Starting Value of 1,697.54 and a range of hypothetical Ending Values of the Index: § the percentage change from the Starting Value to the hypothetical Ending Value; § the hypothetical Redemption Amount per unit of the ARNs (rounded to three decimal places); and § the hypothetical total rate of return to holders of the ARNs. The table below is based on the Participation Rate of 300% and the Capped Value of $11.785 (per unit) Hypothetical Ending Value(1) Percentage Change from the Starting Value to the Hypothetical Ending Value Hypothetical Redemption Amount per Unit Hypothetical Total Rate of Return on the ARNs -50.00
